                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


VICTORIA LANDRUM                                    CaseNos. I:18-cv-807


        Plaintiff,                                  Judge Susan J. Dlott

   V.                                               ORDER DENYING DEFENDANT'S
                                                    RENEWED MOTION FOR
ABUBAKAR ATIQ DURRANI,                              JUDGMENT ON THE PLEADINGS,
                                                    STRIKING DETERS' AFFIDAVIT,
        Defendant.                                  AND CONTINUING THE TRIAL
                                                    SCHEDULE PENDING STATE
                                                    RESOLUTION OF THE ISSUE


         This matter is before the Court on Defendant Abubakar Atiq Durrani's Renewed Motion

for Judgment on the Pleadings or Reconsideration(Doc. 58)and Defendant's Motion to Strike

the Affidavit of Eric Deters Regarding Durrani's Travels Out ofthe State of Ohio(Doc. 60).

Plaintiff opposes the Renewed Motion for Judgment on the Pleadings(Doc.61)but filed no

response to the Motion to Strike Deters' Affidavit. For the reasons set forth below,the Court

will DENY WITHOUT PREJUDICE Durrani's Renewed Motion for Judgment on the

Pleadings, GRANT Durrani's Motion to Strike the Deters Affidavit, and CONTINUE the final

pretrial conference and trial in this matter.

   I.        BACKGROUND


   A. Facts


         Following a car accident. Plaintiff Victoria Landrum sought treatment from Defendant

Durrani, then a license medical doctor with a specialization in spine surgery. Durrani

recommended surgery, which he allegedly performed improperly and unsuccessfully in Jime

2010. Landrum alleges that Durrani lied about the necessity and outcome ofthe surgery and

injected her with an off-label morphogenetic bone protein("BMP-2") without her consent.
 According to Landrum,the BMP-2 Durrani allegedly injected during her surgery caused injuries

 including ectopic bone growth and increased risk ofcancer. In late 2013, Durrani—^while on

 bond awaiting trial on related criminal charges—escaped Ohio for Pakistan, where he remains to

 this day. The Ohio Medical Board permanently revoked Durrani's medical license on March 12,

 2014. This case is one of hundreds ofsimilar cases filed against Durrani in both state and federal

 court.


       B. Procedural Posture


          On October 30,2015, Landrum filed suit in the Hamilton County Court ofCommon

 Pleas against Durrani, his spinal center, and the hospital where he performed the surgery. (Doc.

 31 at PagelD 317.) She voluntarily dismissed that suit on December 11,2017. {Id. at PagelD

 317-18.) On November 19,2018,she initiated this action against the same defendants. {Id. at

 PagelD 318.)

          On March 25,2020,the Coiut granted judgment on the pleadings to the spinal center and

 the hospital because Ohio's statute ofrepose, Ohio Rev. Code 2305.113(C), bars claims—

 including Landrum's—filed more than four years after the disputed medical procedure.' (Doc.

 38.) However,the Court concluded that Durrani's December 2013 escape to Pakistan tolled the

 running ofthe time limit against him pursuant to Ohio's absent defendant statute, Ohio Rev.

 Code 2305.15. {Id.) Thus, the Court permitted Landrum's claims against Durrani to proceed.

 Landrum moved the Court to reconsider its March 25,2020 Order, but the Court denied

 Landrum's motion. (Doc.48.)

          On December 23,2020,the Ohio Supreme Court issued an opinion in another case,

 Wilson V. Durrani^         N.E.3d       ,2020-Ohio-6827. In that case, the Ohio Supreme Court held


'The statute of repose contains explicit exceptions not applicable here. See, e.g., Ohio Rev. Code 2503.113(C)and
(D).
that Ohio's savings statute did not permit plaintiffs to refile medical claims afler the expiration of

the medical statute ofrepose. Id.

          Based on the Ohio Supreme Court's decision in Wilson, Durrani now contends that this

Court should have granted him judgment on the pleadings because Landrum's claims are barred

by Ohio's statute ofrepose and Ohio's absent defendant statute, Ohio Rev. Code 2305.15, does

not toll the time limitation. (Doc. 58.) Landrum disagrees. (Doc.61.) In addition, Durrani

moves to strike the Affidavit ofEric Deters Regarding Dr. Durrani's Travels Out ofthe State of

Ohio(Doc. 57)for lack ofpersonal knowledge, among other reasons. (Doc. 60.)

          This matter is set for final pretrial conference on August 4,2021. Trial is scheduled to

commence September 13,2021.

    II.       LEGAL STANDARDS

          Courts analyze a Federal Rule of Civil Procedure 12(c) motion forjudgment on the

pleadings in the same way as a Rule 12(b)(6) motion. Atwood v. UC Health, No. I:16cv593,

2018 WL 3956766,at *2(S.D. Ohio Aug. 17,2018)(citing Penny/Ohlmann/Nieman,Inc. v.

Miami Valley Pension Corp., 399 F.3d 692,697(6th Cir. 2005)). Rule 12(b)(6) allows a party to

move to dismiss a complaint for "failure to state a claim upon which relief can be granted." Fed.

R. Civ. P. 12(b)(6). To withstand a motion to dismiss, a complaint must comply with Federal

Rule ofCivil Procedure 8(a), which requires "a short and plain statement ofthe claim showing

that the pleader is entitled to relief." Ashcroft v. Iqbal, 556 U.S.662,677-78(2009)(quoting

Rule 8(a)).

          A complaint must include sufficient facts to state a claim that is plausible on its face and

not speculative. Bell Atlantic Corp. v. Twombly,550 U.S. 544,555,570(2007). "A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged." Iqbal,556 U.S. at

678. Mere "labels and conclusions [or] a formulaic recitation ofthe elements ofa cause of

action" will not suffice. Twombly,550 U.S. at 555. A complaint must contain "either direct or

inferential allegations respecting all material elements to sustain a recovery under some viable

legal theory." DiGeronimo Aggregates, LLC v. Zemla, 763 F.3d 506,509(6th Cir. 2014)

(citation omitted). However,it "does not need detailed factual allegations" or "heightened fact

pleading ofspecifics." Twombly,550 U.S. at 555,570. A district court examining the

sufficiency of a complaint must accept well-pleaded facts as true, but not legal conclusions or

legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678-79;DiGeronimo

Aggregates,763 F.3d at 509.

       m.       ANALYSIS


       A. Renewed Motion for Judgment on the Pleadings or Reconsideration

           The Court previously concluded that Ohio's medical statute ofrepose, Ohio Rev. Code

2305.113(C), barred Landrum's claims in this case, but Durrani's December 2013 escape to

Pakistan tolled the running ofthe time limit against him pursuant to Ohio's absent defendant

statute, Ohio Rev. Code 2305.15. (Doc. 38.) In concluding that Ohio's saving statute^ does not

apply to save a medical claim recommenced outside the four-year statute ofrepose, the Ohio

Supreme Court stated:

                    R.C. 2305.11(C)is a true statue of repose that, except as expressly
                    stated in R.C. 2305.113(C) and (D), clearly and unambiguously
                    precludes the conunencement of a medical claim more than four
                    years after the occurrence ofthe alleged act or omission that forms
                    the basis ofthe claim. Expiration ofthe statue of repose precludes
                    the commencement, pursuant to the saving statute, of a claim that
                    has previously failed otherwise than on the merits in a prior action.
                    Had the General Assembly intended the saving statute to provide an
                    extension ofthe medical statute of repose, it would have expressly

2
    Ohio's savings statute is contained in Ohio Rev. Code 230S.19, but it does not apply to the instant case.

                                                            4
                 said so in R.C. 2305.113(C), as it did in the R.C. 2305.10(C), the
                 statute ofrepose that governs product-liability claims.

Wilson, 2020-Ohio-6827 at 138.

         Relying on this language, Durrani contends that the Ohio Supreme Court would similarly

find that Ohio's absent defendant statute, Ohio Rev. Code 2305.15, does not toll the four-year

time limitation in the medical statute ofrepose. Thus, according to Durrani, all claims in this

case must be dismissed because Landrum filed them outside the four-year period that

commenced in June 2010. The Court disagrees.

        First, as the Court fully explained in its March 25,2020 Order, Ohio's absent defendant

statute, Ohio Rev. Code 2305.15(A),states:

                 When a cause ofaction accrues against a person,ifthe person is out
                 ofthe state, has absconded, or conceals self, the period oflimitation
                 for the commencement ofthe action as provided in sections 2305.04
                 to 2305.14, 1302.98, and 1304.35 of the Revised Code does not
                 begin to run until the person comes into the state or while the person
                 is so absconded or concealed. After the cause ofaction accrues ifthe
                 person departs from the state, absconds, or conceals self, the time of
                 the person's absence or concealment shall not be computed as any
                 part ofa period within which the action must be brought.

        The tolling provision at 2305.15(A)expressly applies to "2305.04 to 2305.14," thus

encompassing the statute ofrepose contained at 2305.113(C).^ The Sixth Circuit Court of

Appeals has upheld application of2305.15(A)to toll the statute oflimitations applicable to

medical claims under 2305.113 without differentiating the four-year statute ofrepose contained

in that same section. Garber v. Menendez,888 F.3d 839(6th Cir. 2018). In addition, since the

Court issued its March 25,2020 Order,otherjudges in this district have reached the same

conclusion. See, e.g., Mahlenkamp v. Durrani, No. l:18-cv-817,2021 WL 2012939(S.D. Ohio

May 19,2021)(Black, J.)(Tolling the statute ofrepose as to Durrani based on the date he fled to


^ According to the numerical system utilized in the Ohio Revised Code,2305.113 is between 2303.11 and 2303.12.

                                                      5
Pakistan);Powers v. Durrani, No. 1:18-cv-788,2020 WL 5526401 (S.D. Ohio Sq)t. 15,2020)

(McFarland, J.)(Tolling the statute ofrepose as to Durrani on the date he absconded to

Pakistan).

       Second,on March 2,2021,the Ohio Supreme Court granted a motion for reconsideration

in Wilson v. Durrani on the exact issue presented here: whether, pursuant to Ohio Rev. Code §

2305.15(A), Durrani's flight to Pakistan tolled the repose period contained in § 2305.113(C).

Wilson V. Durrani, 161 Ohio St.3d 1453,2021-Ohio-534 (table). The Ohio Supreme Court

remanded the Wilson case to the First District Court of Appeals to consider the issue. Id. The

matter is now set for oral argument before the First District Court of Appeals on July 19,2021.

Therefore, contrary to Durrani's contention, the Ohio Supreme Court's decision in Wilson clearly

did not settle this issue, and Defendant's Renewed Motion for Judgment on the Pleading or

Reconsideration is not well taken.


   B. Trial Schedule


       It is imdisputed that this Court, exercising diversity jurisdiction, must apply Ohio

substantive law in this case. "In resolving issues of[Ohio]law, we look to the final decisions of

the state's highest court, and ifthere is no decision directly on point, then we must make an Erie

guess to determine how that court, if presented with the issue, would resolve it." Conlin v.

Mortg. Elec. Registration Sys., Inc., 714 F.3d 355, 358-59(6th Cir. 2013);Innovation Ventures,

LLC V. Custom Nutrition Lab., LLC,912 F.3d 316,334(6th Cir. 2018). Intermediate appellate

decisions persuasively inform this prediction,"unless it is shown that the state's highest court

would decide the issue differently." Conlin, 714 F.3d at 359.

       Only one issue stands between this case and trial: whether the absent defendant statute

contained at Ohio Rev. Code 2305.15(A)tolls the medical statute ofrepose contained in Ohio
Rev. Code 2305.113(C) when a defendant absconds to anotherjurisdiction. Last year, this Court

reviewed relevant rulings from Ohio appellate courts and predicted that the Ohio Supreme Court,

if presented with this issue, would conclude that it does. (Doc. 38.) The Court then set this

matter for final pretrial conference on August 4,2021 with trial to commence September 13,

2021.


        Fortunately, the Ohio Supreme Court—or at least Ohio's First District Court of

Appeals—^is now poised to determine the exact issue remaining in the case at bar. The First

District will hear oral argument on this issue in less than three weeks,and the losing party is

likely to appeal the issue to the Ohio Supreme Court. Thus,this Court need not attempt to

predict the outcome again. In the interest ofjudicial economy,the Court will continue the trial

schedule until the First District—or ifits decision is appealed, the Ohio Supreme Court—^finally

determines this issue.

    C. Motion to Strike the Deters Affidavit

        Turning to a separate issue, Landrum filed the Affidavit of Eric Deters Regarding Dr.

Durrani's Travels Out ofthe State of Ohio(Doc. 57-1). In his brief Affidavit, Deters purports to

have examined a calendar Defendant produced and Durrani's earlier sworn testimony to

detennine that "from 2005 through 2013 before his flight. Dr. Durrani was out ofthe state of

Ohio: 504 plus 46 days or 550 total days or 1 year and 185 days." (Deters Aff., Doc.57-1 at

PageID581.) Durrani now moves to strike Deters'Affidavit. (Doc. 60.) Landrum filed no

response to Durrani's motion.

        Pursuant to Federal Rule ofEvidence 602, unless testifying as an expert(which Deters is

not),"[a] witness may testify to a matter only if evidence is introduced sufficient to support a

finding that the witness has personal knowledge ofthe matter." Nothing in Deters' Affidavit
indicates that he has personal knowledge of Durrani's travels. Indeed, he acknowledges that his

entire calculation is based on his review ofthird party documents. (Doc. 57-1 at^ 1,5.) Thus,

he is incompetent to testify as to Durrani's travels.

        In addition, even ifoffered as a summary to prove content pursuant to Federal Rule of

Evidence 1006, Deters' Affidavit and the attached Exhibit 2 fail to meet the minimum criteria for

admission. For admissibility under Rule 1006, a summary or calculation must meet five criteria:

               (1) the underlying documents must be so voluminous that they
               caimot be conveniently examined in court,(2)the proponent of the
               summary must have made the documents available for examination
               or copying at a reasonable time and place, (3) the underlying
               documents must be admissible in evidence,(4) the summary must
               be accurate and nonprejudicial, and (5) the summary must be
               properly introduced through the testimony of a witness who
               supervised its preparation.

United States v. Smith, 516 F.App'x 592,594-95(6th Cir. 2013)(quoting United States v.

Jamieson,427 F.3d 394,409(6th Cir. 2006)). In this case. Deters has failed to demonstrate any

ofthe five required criteria.

       Finally, while relevant evidence is generally admissible pursuant to Federal Rule of

Evidence 402,evidence is not relevant unless "(a) it has any tendency to make a fact more or less

probable than it would be without the evidence; and(b)the fact is ofconsequence in determining

the action." Deters' conclusion/opinion regarding the number ofdays from 2005 through 2013

Durrani left Ohio is utterly irrelevant to this case. Durrani allegedly performed Landrum's

surgery in June 2010. Durrani's travels prior to her surgery are of no consequence here. Indeed,

even Exhibit 2 to Deters' Affidavit—^which purports to list specific travel dates by year—fails to

differentiate between travel before and after Landrum's June 2010 surgery. (Doc. 57-1 at

PagelD 587.)
           The statute ofrepose issue is very clear in this case, rendering Durrani's purported travel

schedule meaningless. If the absent defendant statute tolls the statute of repose, this matter

proceeds to trial. If not, then the only remaining claims are time-barred and must be dismissed.

Either way, Deters' Affidavit is irrelevant and inadmissible and must be stricken.

    IV.       CONCLUSION


           Accordingly, the Court hereby DENIES Defendant's Renewed Motion for Judgment on

the Pleadings or Reconsideration(Doc 58), GRANTS Defendant's Motion to Strike Affidavit of

Eric Deters Regarding Dr. Durrani's Travels Out of the State of Ohio(Doc. 60), and

CONTINUES INDEFINITELY the final pretrial and trial in this matter pending a state

appellate ruling in Wilson v. Durrani. Both parties are ORDERED to file status reports within

30 days of the First District's decision in Wilson v. Durrani or February 1, 2022, whichever is

earlier,

           IT IS SO ORDERED.


           Dated:            202/
                                                 Judge Susan J. Dlott'
                                                 United States Distric Court
